DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 6535085).
Re claim 1:	Song teaches a waveguide feed substrate comprising a first base substrate (31) provided with a receiving groove (32), the receiving groove comprising a bottom, a first side wall and a second side wall which are connected to the bottom and disposed opposite to each other, and a material film (34) and thin film (39) together serving as a waveguide feeder embedded in the receiving groove, the waveguide 
Re claim 2:	The waveguide feed substrate further comprising a second base substrate (36) disposed on a side of the second side of the waveguide feeder distal to the first side, wherein the second base substrate is connected to the upper surface of the first base substrate (fig. 3), on which the receiving groove is provided, by combining serving as bonding (figs. 3, 4).
Re claim 3:	Wherein, materials of the first base substrate and the second base substrate both comprise silicon (Si), and a material of the waveguide feeder comprises metal such as gold (col. 2, lines 43-56).  
Re claim 4:	Song teaches an antenna system comprising the waveguide feed substrate according to claim 1, and a strip line (37) serving as an antenna substrate bonded to the waveguide feed substrate (figs. 3 and 4).  

Allowable Subject Matter
Claims 7-20 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the particular antenna system wherein the antenna substrate comprises: a third base substrate, a microstrip line disposed on a side of the third base substrate distal to the waveguide feed substrate, a fourth base substrate, a patch electrode disposed on a first side of the fourth base substrate, a metal patch disposed on a second side of the fourth base substrate, and a liquid crystal layer disposed between a side of the third base substrate provided with the microstrip line and a side of the fourth base substrate provided with the patch electrode, wherein an orthographic projection of the microstrip line on the third base substrate partially overlaps an orthographic projection of the opening of the second side of the waveguide feed substrate on the third base substrate, the patch electrode has an opening, and an orthographic projection of the metal patch on the fourth base substrate partially overlaps an orthographic projection of the opening of the patch electrode on the fourth base substrate, an orthographic projection of the microstrip line on the fourth base substrate partially overlaps the orthographic projection of the opening of the patch electrode on the fourth base substrate, and an orthographic projection of the opening of the second side of the waveguide feed substrate on the fourth base substrate does not overlap the orthographic projection of the opening of the patch electrode on the fourth base .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tschumakow et al. (US 2020/0066661) teaches an on-chip integrated cavity resonator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEUNG H LEE/Primary Examiner, Art Unit 2887